DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/21/2020, 05/17/2021, and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitation recites in claim 4 stated that “a twentieth antenna including a twenty-first conductor and a twenty-second conductor opposed to each other in a twenty-first axis, at least one twenty-third conductor positioned between the twenty-first conductor and the twenty-second conductor and extending in the twenty-first axis, a twenty-fourth conductor connected to the twenty-first conductor and the twenty-second conductor and extending in the twenty-first axis, and a twentieth feeding line electromagnetically connected to any one of the at least one twenty-third conductor, the twenty-first conductor and the twenty-second conductor being a twentieth attachment configured to allow the twenty-fourth conductor to be opposed to the living body,” and 
the limitation recites in claim 5 stated that “the first wireless communication device comprising: a tenth antenna including an eleventh conductor and a twelfth conductor opposed to each other in an eleventh axis, at least one thirteenth conductor positioned between the eleventh conductor and the twelfth conductor and extending in the eleventh axis, a fourteenth conductor connected to the eleventh conductor and the twelfth conductor and extending in the eleventh axis, and a tenth feeding line electromagnetically connected to any one of the at least one thirteenth conductor, the eleventh conductor and the twelfth conductor being capacitively connected to each other through the thirteenth conductor; and a tenth attachment configured to attach the tenth antenna to a living body such that the eleventh axis is oriented in a circumferential direction of an axis of a wearing part of the living body, the second wireless communication device comprising: a twentieth antenna including a twenty-first conductor and a twenty-second conductor opposed to each other in a twenty-first axis, at least one twenty-third conductor positioned between the twenty-first conductor and the twenty-second conductor and extending in the twenty-first axis, a twenty-fourth conductor connected to the twenty-first conductor and the twenty- second conductor and extending in the twenty-first axis, and a twentieth feeding line electromagnetically connected to any one of the at least one twenty-third conductor, the twenty-first conductor and the twenty-second conductor being capacitively connected to each other through the twenty-third conductor; and a twentieth attachment configured to allow the twenty-fourth conductor to be opposed to the living body”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 5, the limitation recites “a twentieth antenna including a twenty-first conductor and a twenty-second conductor opposed to each other in a twenty-first axis, at least one twenty-third conductor positioned between the twenty-first conductor and the twenty-second conductor and extending in the twenty-first axis, a twenty-fourth conductor connected to the twenty-first conductor and the twenty- second conductor and extending in the twenty-first axis, and a twentieth feeding line electromagnetically connected to any one of the at least one twenty-third conductor, the twenty-first conductor and the twenty-second conductor being capacitively connected to each other through the twenty-third conductor; and a twentieth attachment configured to allow the twenty-fourth conductor to be opposed to the living body” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a twentieth antenna, a twenty-first conductor, a twenty-second conductor, at least one twenty-third conductor, a twenty-fourth conductor, a twenty-first axis, a twentieth feeding line, and a twentieth attachment? Where are they coming from? Maybe, a twentieth antenna is a second antenna with similar features as an antenna recites in claim 1. It is confusing and unclear with the claim languages.
Regarding claim 5, the limitation recites “a tenth antenna including an eleventh conductor and a twelfth conductor opposed to each other in an eleventh axis, at least one thirteenth conductor positioned between the eleventh conductor and the twelfth conductor and extending in the eleventh axis, a fourteenth conductor connected to the eleventh conductor and the twelfth conductor and extending in the eleventh axis, and a tenth feeding line electromagnetically connected to any one of the at least one thirteenth conductor, the eleventh conductor and the twelfth conductor being capacitively connected to each other through the thirteenth conductor; and a tenth attachment configured to attach the tenth antenna to a living body such that the eleventh axis is oriented in a circumferential direction of an axis of a wearing part of the living body” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a tenth antenna, an eleventh conductor, a twelfth conductor, at least one thirteenth conductor, a fourteenth conductor, an eleventh axis, a tenth feeding line, and a tenth attachment? Where are they coming from? Maybe, a tenth antenna is a first antenna includes the portion similar to claim 1. It is confusing and unclear with the claim languages.
The claims above fail to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
Claims 6-11 are depending on claim 5 and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second pararagraph.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (GB 2067842 A) in view of Yablonovitch et al. (U.S Patent No. 6567053 B1), and further in view of Inoue (U.S Publication No. 20160380340 A1).
Regarding claim 1, Wood discloses a wireless communication device comprising an antenna (see fig. 1-5) including: 
a first conductor (which is the portion of a radiator 14 short-circuited to a ground plane) and a second conductor (which is the portion of a radiator 15 short-circuited to a ground plane) opposed to each other in a first axis (see fig. 5), 
 at least one third conductors (which is radiator 22) positioned between the first conductor (14) and the second conductor (15) and extending in the first axis (see fig. 5), 
a fourth conductor (via a conductive ground plane) connected to the first conductor and the second conductor and extending in the first axis (see fig. 5, page 1, col. 1, lines 5-9), and
a feeding line (via a feeding point 13) electromagnetically connected to any one of the at least one third conductor, the first conductor and the second conductor being capacitively connected to each other through the third conductor (which indicates that 
Wood does not explicitly disclose a wireless communication device wearable on a living body and an attachment configured to allow the fourth conductor to be opposed to the living body.
Yablonovitch discloses arranging “a base plate 94”, disclosed in fig. 9A and 9B, to be facing a human body. This manner of arrangement would be obvious also for an antenna that is disclosed in fig. 3, 4, and 7A. In that case, it would be easy for a person skilled in the art to conceive of using a desired mounting tool. “The base plate 94” above is disclosed as being an extended part of “a third plate 13”. However, providing “the base plate 94” as a separate body from “the third plate 13” and overlaying same to configure the antenna would merely be a design matter. It also would not be special to have “the base plate 94” abut against the human body (see col. 5, lines 32-49).
Inoue discloses an antenna device, method of manufacturing antenna device, and wireless device which indicates that a ground plate of an antenna to which metamaterial technology has been applied is worn on a finger in contact (see fig. 11, paragraph [0024] and [0121]-[0123]).
It would be easy for a person skilled in the art to conceive of configuring the antenna disclosed in Wood in view of Yablonovitch, so as to be worn on the human body as taught by Inoue, which provides small in size and thus easily mounted on a human body. Further, since the radiation to the same plane as the finite ground plane is excellent, communication with another wireless device can be excellently performed 
Regarding claims 2 and 3, Wood in view of Yablonovitch and Inoue discloses the wireless communication device according to claim 1, further comprising an electrical conductive body configured to be brought into contact with the living body (see paragraph [0121]-[0124] by Inoue).
 Wood in view of Yablonovitch and Inoue does not explicitly disclose wherein the fourth conductor is opposed to the living body with the electrical conductive body interposed therebetween; and wherein the attachment is configured to bring the electrical conductive body into contact with the living body such that a direction in which the electrical conductive body extends is along the living body, and the first axis is along the direction in which the electrical conductive body extends.
However, the combination of Wood in view of Yablonovitch and Inoue would be arranged the fourth conductor is opposed to the living body with the electrical conductive body interposed therebetween; and wherein the attachment is configured to bring the electrical conductive body into contact with the living body such that a direction in which the electrical conductive body extends is along the living body, and the first axis is along the direction in which the electrical conductive body extends, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Claims 4 and 5 are rejected as similar reason as claim 1, because the claims similar features as recite in claim 1.
Regarding claims 6-10, the combination of Wood in view of Yablonovitch and Inoue discloses that wearing two antennas on a body would merely be a well-known feature, which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied. In that case, the orientation or site of mounting of the antennas would merely be a matter that could be designed as appropriate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        12/01/2021